Name: Council Regulation (EC) No 2136/2001 of 23 October 2001 amending Regulation (EC) No 723/97 on the implementation of Member States' action programmes on control of EAGGF Guarantee Section expenditure
 Type: Regulation
 Subject Matter: management;  European Union law; NA;  EU finance;  agricultural policy
 Date Published: nan

 Avis juridique important|32001R2136Council Regulation (EC) No 2136/2001 of 23 October 2001 amending Regulation (EC) No 723/97 on the implementation of Member States' action programmes on control of EAGGF Guarantee Section expenditure Official Journal L 288 , 01/11/2001 P. 0001 - 0002Council Regulation (EC) No 2136/2001of 23 October 2001amending Regulation (EC) No 723/97 on the implementation of Member States' action programmes on control of EAGGF Guarantee Section expenditureTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) Article 1 of Regulation (EC) No 723/97(3) provides for the Community to contribute towards costs incurred by Member States in implementing new action programmes, arising out of new Community obligations, approved by the Commission and aimed at improving the structures or effectiveness of EAGGF Guarantee Section expenditure controls. Article 4 of the said Regulation provides that the Community financial contribution is to be granted per calendar year for a period of five consecutive years starting from 1997, within the limit of the annual appropriations authorised by the budget authority in the light of the financial perspective.(2) The Commission has transmitted to the Council a report on the results of the application of Regulation (EC) No 723/97 during the period 1997 to 2000. Given the assessment reports prepared by the Member States and the effectiveness of the programmes implemented, the Commission considers that Member States should continue to receive financial assistance for the implementation of the programmes provided for in Article 1 of Regulation (EC) No 723/97.(3) In particular, since new expensive techniques have been introduced by Council Regulation (EC) No 1593/2000 of 17 July 2000 amending Regulation (EEC) No 3508/92 establishing an integrated administration and control system for certain Community aid schemes(4), in the area of the improvement of the agricultural parcel identification system having recourse to the technique of geographical information system and of digital orthophotography, a Community contribution is justified to cover part of the expenditure incurred by Member States in the framework of new action programmes covering this domain. In this context, it is appropriate, for reasons of legal clarity, to delete the last indent of Article 5 of Regulation (EC) No 723/97.(4) The period during which Community financial contribution may be paid should therefore be extended by two years.(5) Regulation (EC) No 723/97 should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 723/97 is hereby amended as follows:1. In Article 2(1) the second subparagraph shall be replaced by the following: "However, for programmes relating to the year 2002, the time limit for submission of action programmes to the Commission shall be 31 January 2002."2. In the first sentence of Article 4(1), the term "five consecutive years" shall be replaced by "seven consecutive years".3. In Article 5 the last indent shall be deleted.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 23 October 2001.For the CouncilThe PresidentA. Neyts-Uyttebroeck(1) OJ C 270 E, 25.9.2001, p. 22.(2) Opinion delivered on 2 October 2001 (not yet published in the Official Journal).(3) OJ L 108, 25.4.1997, p. 6.(4) OJ L 182, 21.7.2000, p. 4. Regulation as last amended by Commission Regulation (EC) No 495/2001 (OJ L 72, 14.3.2001, p. 6).